Exhibit 2.1 ASSET PURCHASE AGREEMENT among: SPEED COMMERCE, INC., NAVARRE DISTRIBUTION SERVICES, INC., NAVARRE DISTRIBUTION SERVICES, ULC, NAVARRE ONLINE FULFILLMENT SERVICES, INC., NAVARRE DIGITAL SERVICES, INC., NAVARRE LOGISTICAL SERVICES, INC., ENCORE SOFTWARE, INC., and VIVA MEDIA, INC., as Sellers and WD ENCORE SOFTWARE, LLC, WD NAVARRE DISTRIBUTION, LLC, WD NAVARRE DIGITAL SERVICES, LLC, WD NAVARRE CANADA, ULC, WD NAVARRE HOLDINGS, LLC and WYNIT DISTRIBUTION, LLC, as Purchasers Dated effective as of July 9, 2014 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 ARTICLEII. SALE AND PURCHASE OF ASSETS; RELATED TRANSACTIONS 10 Section 2.1. Sale and Purchase of Assets 10 Section 2.2. Excluded Assets 12 Section 2.3. Purchase Price 13 Section 2.4. Assumed Liabilities 13 Section 2.5. Excluded Liabilities 14 Section 2.6. Transfer Taxes; Delivery of Assets 15 Section 2.7. Allocation of Purchase Price 16 Section 2.8. Closing 17 Section 2.9. Contract Assignment and Consents 17 Section 2.10. Working Capital Adjustment 18 Section 2.11. Prorations 21 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLERS 21 Section 3.1. Organization and Good Standing 21 Section 3.2. Title to Assets 22 Section 3.3. Accounts Receivable; Prepaid Amounts 22 Section 3.4. Intellectual Property 23 Section 3.6. Equipment; Condition of Fixed Assets 27 Section 3.7. Compliance with Legal Requirements 27 Section 3.8. Employee Matters 28 Section 3.9. Employee Benefits 29 Section 3.10. Certain Liabilities 29 Section 3.11. Legal Proceedings 29 Section 3.12. Authority; Binding Nature of Agreement 30 Section 3.13. Non-Contravention; Required Consents 30 Section 3.14. Financial Statements 31 Section 3.15. Inventory 31 Section 3.16. Taxes 32 Section 3.17. No Brokers or Finders 32 Section 3.18. Subsequent Events 32 Section 3.19. Real Property 33 Section 3.20. Environmental Matters 33 Section 3.21. Insurance 34 Section 3.22. Transactions with Related Parties 34 Section 3.23. Customers and Vendors 35 Section 3.24. Product Liability 35 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PURCHASERS 35 Section 4.1. Due Organization 35 Section 4.2. Matters 36 Section 4.3. Authority; Binding Nature of Agreement 36 Section 4.4. Non-Contravention; Consents 36 i ARTICLE V. COVENANTS OF THE PARTIES 36 Section 5.1. Consents 36 Section 5.2. Employment Matters 37 Section 5.3. Further Assurances; Preservation of Records 38 Section 5.4. Restrictive Covenants 39 ARTICLE VI. DELIVERIES AT CLOSING 41 Section 6.1. Transaction Documents and Additional Documents 41 Section 6.3. Required Closing Consents 42 ARTICLE VII. INDEMNIFICATION 43 Section 7.1. Indemnification by Sellers 43 Section 7.2. Indemnification by Purchasers 43 Section 7.3. Limitations on Liability 44 Section 7.4. Defense of Third Party Claims 46 Section 7.5. Treatment of Payments 47 ARTICLE VIII. MISCELLANEOUS 47 Section 8.1. No Other Representations 47 Section 8.2. Knowledge 48 Section 8.3. Governing Law 48 Section 8.4. Venue and Jurisdiction 48 Section 8.5. Notices 48 Section 8.6. Public Announcements 49 Section 8.7. Assignment 49 Section 8.8. Parties in Interest 50 Section 8.9. Bulk Sales Laws 50 Section 8.10. Severability 50 Section 8.11. Specific Performance 50 Section 8.12. Entire Agreement 50 Section 8.13. Waiver 50 Section 8.14. Amendments 51 Section 8.15. Counterparts 51 Section 8.16. Interpretation of Agreement 51 EXHIBITS AND SCHEDULES EXHIBIT A CALCULATION OF NET WORKING CAPITAL EXHIBIT B TRANSITION SERVICES AGREEMENT EXHIBIT C SECURED PROMISSORY NOTE EXHIBIT D ALLOCATION EXHIBIT E FORM OF BILL OF SALE EXHIBIT F FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT G FORM OF INTELLECTUAL PROPERTY ASSIGNMENT EXHIBIT H SECURITY AGREEMENT EXHIBIT I INTER-CREDITOR AGREEMENT EXHIBIT J ESCROW AGREEMENT ii EXHIBITS AND SCHEDULES SCHEDULE 2.1(A) PURCHASED FIXED ASSETS SCHEDULE 2.1(B) PURCHASED MARKS SCHEDULE 2.1(C) PURCHASED COPYRIGHTS SCHEDULE 2.1(D) PURCHASED RECEIVABLES SCHEDULE 2.1(E) PURCHASED PREPAIDS SCHEDULE 2.1(F) PURCHASED INVENTORY SCHEDULE 2.1(G) ASSUMED CONTRACTS SCHEDULE 2.1(H) PURCHASED SOFTWARE SCHEDULE 2.1(J) DOMAIN NAMES; NUMBERS; WEBSITE SCHEDULE 2.1(K) PURCHASED TRADE SECRETS SCHEDULE 2.1(L) PERMITS SCHEDULE 2.1(M) PURCHASED PATENTS SCHEDULE 2.1(P) OTHER NON-CURRENT ASSETS SCHEDULE 2.2 EXCLUDED ASSETS SCHEDULE 5.2 BUSINESS EMPLOYEES iii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”) is being entered into effective as of July 9, 2014 by and among: Speed Commerce, Inc., a Minnesota corporation (“ Parent ”), Navarre Distribution Services, Inc., a Minnesota corporation, Navarre Distribution Services, ULC, a British Columbia unlimited liability company, Navarre Online Fulfillment Services, Inc., a Minnesota corporation, Navarre Digital Services, Inc., a Minnesota corporation, Navarre Logistical Services, Inc., a Minnesota corporation, Encore Software, Inc., a Minnesota corporation (“ Encore ”), and Viva Media, Inc., a Minnesota corporation (collectively, along with Parent, “ Sellers ” and each individually a “ Seller ”); WYNIT Distribution, LLC, a New York limited liability company (“
